11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Joel A. McEndree,                            * From the 441st District Court
                                               of Midland County,
                                               Trial Court No. CV53262.

Vs. No. 11-19-00351-CV                       * September 23, 2021

Jordyn G. Volke,                             * Opinion by Trotter, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Williams, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and the cause is remanded to the trial
court for further proceedings. The costs incurred by reason of this appeal are taxed
against Jordyn G. Volke.